Citation Nr: 1626095	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-25 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than December 14, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to January 1951.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2016.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran was unemployable due to his service-connected left hip disability from April 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date of April 1, 2009, but no earlier, for the award of entitlement to TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of the effective date assigned for the grant of TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this matter, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

In a September 2013 rating decision, entitlement to a TDIU was granted with an effective date of December 14, 2012, the date on which the Veteran's private physician Dr. S. N. opined that the Veteran was unable to work due to his hip disability.  The Veteran and his representative contend that he is entitled to an effective date for the grant of TDIU prior to December 14, 2012, and have requested a date of April 1, 2009, the date of his claim for an increased rating for his service-connected hip disability.  See November 2013 Notice of Disagreement and May 2016 Hearing Transcript, pg. 3.  

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2015), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  The September 2013 rating decision that granted entitlement to TDIU also assigned a 90 percent rating for the Veteran's hip disability effective April 1, 2009, which enabled him to meet the schedular criteria for a TDIU.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

The effective date assigned for the Veteran's TDIU was based on the date of a letter from Dr. S. N., which indicated that the Veteran was unable to work due to his hip disability.  However, the Veteran's TDIU claim was part and parcel of his increased rating claim for his hip disability, which was received by VA on April 1, 2009.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claim for TDIU was raised by his April 1, 2009 increased rating claim and consideration must be given to whether the effective date for TDIU is warranted based on that date of claim.  

The pertinent evidence includes a February 2004 VA QTC examination report, which noted the Veteran had retired from his job as a truck driver in 1990.  A May 2009 VA QTC examination report indicated that the Veteran could not do housework or outside work, that he required the use of crutches or a cane, and that he experienced moderate to severe impairment of ambulation.  A December 2012 letter from Dr. S. N. indicated that the Veteran was unable to work due to his hip disability.  The Veteran submitted a VA Form 21-8940 in July 2013 on which he reported he last worked in April 1990, and that his left hip disability prevented him from working.  Further, the August 2013 VA examiner noted that the Veteran had to retire from his job as a truck driver due to his hip condition, and that he could not perform any employment that required climbing, lifting, or driving more than a few miles from his residence due to that condition.  Finally, a January 2014 letter from Dr. S. N. indicated that the Veteran's hip replacement in 1997 left him unable to work.  

The Board notes that the Veteran's April 2009 claim contained no assertion of unemployability, and that the December 14, 2012 letter from Dr. S. N. is the first evidence of record that the Veteran's service-connected hip disability rendered him unable to secure or follow a substantially gainful occupation.  However, the record does not suggest that the Veteran's hip disability substantially worsened between April 2009 and December 2012.  In fact, the RO assigned the Veteran's 90 percent disability rating from April 1, 2009, indicating that the hip disability remained at that level of severity throughout the appeal period.  It stands to reason that Dr. S. N.'s opinion regarding the Veteran's unemployability extended back prior to the date of his letter.  Cognizant of the Court's holding in Rice, the Board therefore finds that the evidence is at least in relative equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected hip disability as of April 1, 2009, the date of his claim for an increased rating.  Accordingly, entitlement to an effective date of April 1, 2009 for the grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).

The Board further finds that there is no basis for the assignment of an effective date earlier than April 1, 2009, as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for entitlement to an increased rating or a TDIU.  Additionally, the Veteran and his representative limited the request for an earlier effective date to April 1, 2009.  See November 2013 Notice of Disagreement and May 2016 Hearing Transcript, pg. 3.  

Accordingly, based on the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date of April 1, 2009, the date of his increased rating claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015).


ORDER

Entitlement to an effective date of April 1, 2009, but no earlier, for entitlement to TDIU is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


